         Case: 3:20-cv-00976-jdp Document #: 4 Filed: 10/29/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


    BRANDON D. BRADLEY, SR.,

                               Petitioner,
         v.                                                         OPINION and ORDER

    KEVIN CARR, DAVID MAHONEY, and                                       20-cv-976-jdp
    LIEUTENANT BRIAN DRUMM,

                               Respondents.


        Petitioner Brandon D. Bradley, Sr., is in custody at Columbia Correctional Institution

(CCI).1 She has filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254, Dkt. 1,

and she has been granted leave to proceed in forma pauperis. Dkt. 2. The next step is for me

to conduct a preliminary review of her petition pursuant to Rule 4 of the Rules Governing

Section 2254 Cases. Bradley’s petition doesn’t clearly explain the grounds that she believes

entitle her to habeas relief, so I will allow her to file an amended petition.



                                        BACKGROUND

        The following information is drawn from Bradley’s petition and from public records of

her state-court proceedings. Bradley challenges her convictions in five related cases in the Dane

County Circuit Court.2 She was charged with battery in 17-cm-1677 and sentenced to 90 days




1
 Bradley, who has also filed lawsuits under the name Brittney Bradley, is a transgender woman.
See Bradley v. Novak, No. 20-cv-48 (W.D. Wis.). So I will use feminine pronouns to refer to
Bradley.
2
 A habeas petitioner may file a single § 2254 petition attacking multiple judgments so long as
they were issued by the same court. Beyer v. Litscher, 306 F.3d 504, 508 (7th Cir. 2002). Records
of Bradley’s state-court proceedings are available at Wisconsin Circuit Court Access,
         Case: 3:20-cv-00976-jdp Document #: 4 Filed: 10/29/20 Page 2 of 5




in jail after she pleaded guilty, with a charge for victim intimidation dismissed but read in.

During her pretrial detention on the battery charge, she was charged with violating Wis. Stat.

§ 946.43(2m)(a), which prohibits inmates from throwing or expelling bodily substances

towards jail staff, in five separate cases: 17-cf-1836, 17-cf-1837, 17-cf-2136, 17-cf-2825, and

17-cf-2826.3 She pleaded guilty to and was convicted of four of the charges, with the fifth, in

the ’1837 case, dismissed but read in, along with a charge for battery or threat to a judge,

prosecutor, or law enforcement officer in the ’2825 case. Bradley moved to withdraw her guilty

pleas in each of these cases on July 31, 2020, and her motions to do so were denied on

August 26.



                                          ANALYSIS

       Under Rule 2(c) of the Rules Governing Section 2254 Cases, Bradley’s habeas petition

must “specify all the grounds for relief available to the petitioner” and “state the facts

supporting each ground.” This requirement is more demanding than what is required under

Federal Rule of Civil Procedure 8. Mayle v. Felix, 545 U.S. 644, 655 (2005). The purpose of

Rule 2(c) “is to assist the district court in determining whether the State should be ordered to

‘show cause why the writ should not be granted.’” Id. at 656 (quoting 28 U.S.C. § 2243).

       Bradley’s petition doesn’t meet Rule 2(c)’s requirements because it does not clearly

state why Bradley believes that she is entitled to habeas relief. Most of the allegations in her

petition are unrelated to the validity of the convictions in these cases, describing instead the



https://wcca.wicourts.gov/case.html.
3
 Bradley says in her petition that she means to challenge 17-cf-2137, but she has no case under
that number, so I infer that she means to challenge 17-cf-2136.


                                               2
         Case: 3:20-cv-00976-jdp Document #: 4 Filed: 10/29/20 Page 3 of 5




conditions of her detention or details of other criminal cases for which she is not seeking relief.

And her petition doesn’t include enough information to allow me to determine whether her

relevant factual allegations, if true, would entitle her to habeas relief. For example, she says

that the arresting officer in the ’1677 battery case convinced the victim to change his story and

identify Bradley as the perpetrator. But she doesn’t explain how the victim’s statement factored

into her decision to plead guilty or whether she raised the victim’s statement when she

attempted to withdraw her guilty plea. Likewise, she includes a few allegations concerning two

attorneys who represented her, but she doesn’t explicitly say that her counsel was ineffective

or explain how their performance relates to her convictions.

       Part of the problem is that Bradley has not used the court’s form for § 2254 petitions.

Rule 2(d) requires a § 2254 petition to “substantially follow” either the form prescribed by the

Rules or the court’s version of that form. I will direct the clerk of court to send a copy of the

court’s form to Bradley without charge. If Bradley wishes to file a new petition, she should use

this form, which will help her organize the information she needs to present.

       I will describe other problems with Bradley’s petition to give her guidance if she files a

new petition. First, she requests preliminary injunctive relief, including enjoining respondents

from violating her rights in various ways, ordering her immediate transfer to another

institution, and issuing unspecified restraining orders against multiple penal institutions. But

this type of relief cannot be obtained in a habeas action. A state prisoner may obtain habeas

relief “only on the ground that [s]he is in custody in violation of the Constitution or laws or

treaties of the United States.” 28 U.S.C. § 2254(a). “[P]risoners who are not seeking earlier or

immediate release are not seeking habeas corpus relief.” Washington v. Smith, 564 F.3d 1350,




                                                3
         Case: 3:20-cv-00976-jdp Document #: 4 Filed: 10/29/20 Page 4 of 5




1350 (7th Cir. 2009). If Bradley wishes to seek injunctive relief, she must bring a separate

action under 42 U.S.C. § 1983; she may not do so in her habeas petition.

       Second, Bradley should name the warden of CCI, where Bradley is now housed, as the

respondent, because “[t]he proper respondent to a habeas petition is ‘the person who has

custody over [the petitioner].’” Rumsfeld v. Padilla, 542 U.S. 426, 434 (2004) (quoting 28

U.S.C. § 2242) (alteration in original).

       Third, Bradley’s petition is difficult to understand. She is challenging multiple

convictions on multiple grounds, but she doesn’t explain how her allegations relate to her

convictions or entitle her to relief, and most of her allegations appear to be entirely unrelated

to the validity of the convictions she challenges. Using the court’s form and removing

allegations related to Bradley’s request for injunctive relief will help with this problem

somewhat. In her amended petition, Bradley should take care to clearly explain why each

ground she asserts entitles her to relief and which grounds apply to which convictions. She

should limit the factual allegations in her petition to the specific convictions she challenges.



                                            ORDER

       IT IS ORDERED that:

       1. Petitioner Brandon D. Bradley, Sr. may have until November 19, 2020, to submit
          an amended petition that complies with Rule 2(c) of the Rules Governing Section
          2254 Cases.

       2. If Bradley fails to timely submit an amended petition explaining how her
          constitutional rights were violated, I will dismiss her petition without prejudice.




                                                4
 Case: 3:20-cv-00976-jdp Document #: 4 Filed: 10/29/20 Page 5 of 5




3. The clerk of court is directed to send a copy of the court’s form for § 2254 petitions
   to Bradley.

Entered October 29, 2020.

                                     BY THE COURT:

                                     /s/
                                     ________________________________________
                                     JAMES D. PETERSON
                                     District Judge




                                        5
